 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 1 of 44 PageID #: 2195



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


PLUMBERS & PIPEFITTERS LOCAL 625;
PLUMBERS & STEAMFITTERS LOCAL 565;
PLUMBERS & STEAMFITTERS LOCAL 83;
and WEST VIRGINIA PIPE TRADES
HEALTH AND WELFARE FUND,

           Plaintiff,

v.                                    Civil Action No. 2:18-cv-01097

NITRO CONSTRUCTION SERVICES, INC.,
formerly known as Nitro Electric Company, Inc.,

           Defendant.


                     MEMORANDUM OPINION AND ORDER


           Pending are the plaintiffs’ motion for partial summary

judgment, filed May 13, 2020 (ECF No. 98), the defendant’s

motion for summary judgment, filed May 27, 2020 (ECF No. 101),

and the plaintiffs’ motion for leave to file a sur-reply

regarding the defendant’s motion for summary judgment, filed

June 24, 2020 (ECF No. 108).


                              I.    Background


           The plaintiffs in this case are an employee health and

welfare benefit fund managed by fund trustees (the “Fund”) and

three local unions—Plumbers & Pipefitters Local 625 (“Local

625”), Plumbers & Steamfitters Local 565 (“Local 565”), and
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 2 of 44 PageID #: 2196



Plumbers & Steamfitters Local 83 (“Local 83”)—whose members are

participants in and beneficiaries of the Fund.             See No. 1 at 2;

ECF No. 7 at 2–3; ECF No. 98-1 at 2–3.           The defendant is a

construction company that has made contributions to the Fund as

a participating employer.         See ECF No. 1 at 2; ECF No. 7 at 3;

ECF No. 98-2 at 87–104; ECF No. 98-3 at 2-3.


              The defendant’s contributions to the Fund were made

pursuant to collective bargaining agreements with the unions and

the Fund’s trust agreement. 1        With respect to the defendant’s

agreement with Local 625, a portion titled “PAYMENTS TO FUNDS

AND PENALTY” states, in pertinent part:

              . . . . [The defendant] shall pay the contributions
              to the . . . Fund[] monthly on or before the 10th day


1 In its answer, the defendant acknowledged that it is bound by
the terms of an agreement with Local 625 but stated that it
lacks sufficient documentation or knowledge indicating it agreed
to be bound by the terms of any agreement with Local 565 or
Local 83. See ECF No. 7 at 3. In its summary-judgment
briefing, the defendant points out that the agreements proffered
by the plaintiffs are un-signed and that one of them is
prominently marked with the word “SAMPLE.” See ECF No. 102 at 2
n.2 (citing ECF Nos. 28-1, 28-2, and 28-3). However, the
defendant has not argued that it is entitled to summary
judgment, or that the plaintiffs are not so entitled, on the
ground that there is no evidence that it is bound by the terms
of the proffered agreements. Additionally, in response to the
defendant’s assertions, the plaintiffs filed signature pages and
related documents indicating the defendant is a signatory to the
agreements. See ECF No. 103. Thus, not only does the defendant
not seek summary judgment on this ground, but the only evidence
in the record supports the conclusion that the defendant is
bound by the terms of the agreements proffered by the
plaintiffs. The court proceeds with this understanding.



                                        2
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 3 of 44 PageID #: 2197



              of each month[,] and failure of [the defendant] to
              make this payment to the . . . Fund[] by the 20th day
              of the month on which payment is due, or for repeated
              failures to meet these payments by the 10th of each
              month shall subject [the defendant] to the following:

                        Penalty Number One: A fine for liquidated
              damages set by the Trustees of the . . . [F]und[], for
              the [defendant]’s delinquency.

ECF No. 28-1 at 24–25.


              The defendant’s agreements with Local 565 and Local 83

likewise point to the trust agreement with the Fund.              The

agreement with Local 565 states:

                        . . . . The [defendant] shall pay all
              health and welfare . . . benefit contributions to the
              employee’s home Local Union, or to a Local Union
              designated by the International Union so as to provide
              continuous coverage for each employee. The
              [defendant] hereby adopts and agrees to be bound by
              the written terms of such legally established local
              trust agreements specifying the detailed basis on
              which payments are to be made into, and benefits paid
              out of, such trust funds.

ECF No. 28-3 at 10.        Similarly, a section of the agreement with

Local 83 addressing welfare benefit funds states that the

defendant “agrees to be bound by and will sign all legally

constituted trusts which have been established between Local

[83] . . . and recognized bargaining agencies of contractors in

the area.”      ECF No. 28-2 at 10. 2



2 As the defendant observes, the agreement with Local 83 also
specifies that “[w]elfare funds . . . and other funds required
by the Local Union or District Council Labor Agreement shall be
paid in accordance with the Local Labor Agreement.” ECF No. 28-


                                        3
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 4 of 44 PageID #: 2198



           The Fund’s trust agreement, to which all three of the

collective bargaining agreements point, states that the Fund’s

trustees “have the power to demand and collect contributions of

the [defendant] to the Fund” and to “take such steps, including

the institution and prosecution of and intervention in any legal

proceeding that may be necessary or desirable to effectuate the

collection or preservation of contributions or other amounts

which may be owed.”     ECF No. 28-4 at 48.      Pursuant to this

authority, the trust agreement states that the defendant “shall

be obligated on demand of the Trustees to pay interest at the

rate established by the Trustees from time to time . . . on the

money due . . . together with all necessary expenses of

collection incurred by the Trustees, including, . . . reasonable

attorney fees, court costs and fees.”        Id. at 48–49.     The trust

agreement also states that the trustees are to adopt “a




2 at 10. The defendant asserts that no “Local Labor Agreement”
has been produced in discovery. See ECF No. 102 at 2 n.2. But
again, the defendant does not argue that it is entitled to
summary judgment with respect to Local 83, or that Local 83 is
not so entitled, based on the Local Labor Agreement’s absence.
Nor does the defendant assert that the Local Labor Agreement, if
discovered, would alter its obligations set forth in the
agreements the plaintiffs have proffered. To the extent the
defendant believes summary judgment is inappropriate without
further discovery regarding the Local Labor Agreement, it has
not attempted to oppose summary judgment on this ground or to
otherwise satisfy the requirements of Fed. R. Civ. P. 56(d).
See Evans v. Techs. Applications & Serv. Co., 80 F.3d 954 at
961–62 (4th Cir. 1996).



                                     4
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 5 of 44 PageID #: 2199



‘Delinquent Employer Procedure’ that will set up a standard

system to follow in dealing with Employers who are late in

making their payments, so as to effectuate the collection of

delinquent contributions.”      Id. at 47.


            The Fund’s trustees adopted a delinquent employer

procedure that was in effect from November 1, 1995, to January

25, 2017.   See ECF No. 28-5 at 2; ECF No. 28-6 at 7.          According

to the procedure, the defendant was to “submit . . . a check for

the entire sum of money due the Trust Fund reflected by the

Monthly Contribution Report submitted therewith,” which was to

“reflect[] all hours of work performed by each employee” “for

the preceding month.”     ECF No. 28-5 at 3 (emphasis omitted).

The procedure specifies that the “payment is to be submitted . .

. on or before the 20th day of the month immediately following

the month designated in the Monthly Contribution Report.”            Id.

at 4.   If the payment was not received on the due date, the

procedures required the Fund’s administrator to write the

defendant and inform it that its contribution was delinquent and

that amounts for interest and liquidated damages would be

assessed, which must be received, along with the delinquent

contribution, within fifteen days of the defendant’s receipt of

the notification.    See id.    The interest was to be “calculated

at the rate of 1% per month, of the total amount due,” and the




                                     5
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 6 of 44 PageID #: 2200



liquidated damages were to be “calculated at a rate of 10% for

the first month said payment is delinquent.”          Id. at 5.    If the

amounts were not received within the fifteen-day period, the

Fund’s administrator was to notify the Fund’s attorney, who, in

turn, was to provide the defendant another letter informing it

that, “if the contributions, interest and liquidated damages and

attorney[’s] fees are not [timely] paid” within another fifteen

days, he was authorized to seek “damages permissible under the

TRUST AGREEMENT” in a lawsuit.       Id. at 5–6.


           The Fund’s trustees adopted a delinquent contribution

policy that replaced the delinquent employer procedure and

applies to contributions made on or after January 26, 2017.            See

ECF No. 28-6 at 7.     Like the replaced procedure, the policy

specifies that “[c]ontributions and the supporting remittance

report . . . are due no later than the 20th day of the month

following the month in which the work was performed.”           Id. at 3.

If a contribution is not received by the due date, the Fund’s

administrator is to “send a notice of delinquency to the

[defendant] requesting immediate payment of the [c]ontribution[]

due plus liquidated damages,” which are “calculated at 10% for

the first month said payment is delinquent,” and “assess

interest on the delinquent [c]ontribution[] at the rate of 1%

per month.”   Id.   “If the delinquent [c]ontribution[], interest




                                     6
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 7 of 44 PageID #: 2201



and liquidated damages are not received . . . by the last day of

the month following the month in which contributions are due,”

the Fund’s administrator is to “send a second notice assessing

additional interest charges on the unpaid contributions at the

rate of 1% per month.”     Id.   If outstanding amounts are not

received by the twentieth day of the next month, the Fund’s

administrator is to notify the Fund’s attorney, who is to send a

letter to the defendant demanding payment.         See id. at 3–4.     If

payment is not received within fifteen days after the letter is

sent, the Fund’s attorney can initiate legal action in the form

of a lawsuit.    See id. at 4.     The policy also specifies that

attorney’s fees are to be assessed against the defendant for any

legal action the Fund’s attorney institutes for collection

efforts.   See id. at 6.


           This matter concerns contribution payments the

defendant submitted to the Fund with respect to the three unions

between June 2016 and August 2017.        See ECF No. 1 at 3.      There

appears to be no dispute that the defendant submitted payments

for the full amounts of those contributions before this suit was

filed, see ECF No. 28-7 at 8-25; see also ECF No. 106 at 4–5,

but there also appears to be no dispute that at least some of

those contribution payments were late, see ECF No. 28-7 at 6–7;

ECF No. 101-3.    However, other factual disputes remain




                                     7
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 8 of 44 PageID #: 2202



regarding, for instance, if and when the defendant was notified

that the payments were late.          See ECF No. 28-7 at 8–25; ECF No.

101-2 at 1–2, 6.


              By October 2017, the defendant had been made aware

that the Fund had assessed liquidated damages and interest

against it based on late contribution payments.             See ECF No.

101-2 at 1-2, 6.       The defendant appealed the assessments to the

Fund’s trustees on October 25, 2017, but the trustees denied the

appeal.     See id.


              In June 2018, the plaintiffs filed suit against the

defendant pursuant to § 301 of the Labor Management Relations

Act (“LMRA”) 3, 29 U.S.C. § 185.         See ECF No. 1 at 1.      Under §

301, “[s]uits for violation of contracts between an employer and

a labor organization representing employees in an industry

affecting commerce . . . may be brought in any district court of

the United States having jurisdiction of the parties, without

respect to the amount in controversy or without regard to the

citizenship of the parties.”          29 U.S.C. § 185(a).      The

plaintiffs allege that the defendant is obligated by the

collective bargaining agreements with the unions to make timely

contributions to the Fund and that the defendant made late



3   The LMRA is also often referred to as the Taft-Hartley Act.



                                        8
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 9 of 44 PageID #: 2203



contributions.    See ECF No. 1 at 3.      They allege that the

defendant “is liable for [the] failure to make timely . . .

contributions pursuant to 29 U.S.C. § 185(a) and under the

Collective Bargaining Agreements.”        Id. at 2.    They further

allege that the defendant’s failure pay the liquidated damages

and interest assessed for the late contributions violated the

terms of the collective bargaining agreements and the trust

agreement.    See id. at 3.    Accordingly, the plaintiffs seek

judgment in the amount of the assessed liquidated damages and

interest as well as attorney’s fees.        See id. at 4.


                            II.   Legal Standard


             Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     “Material” facts are those necessary to

establish the elements of a party's cause of action.           Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).      A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.    Anderson, 477 U.S. at 248.



                                     9
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 10 of 44 PageID #: 2204



           “‘When faced with cross-motions for summary judgment,

the court must review each motion separately on its own merits

to determine whether either of the parties deserves judgment as

a matter of law.’”     Arch Ins. Co. v. Berkley Nat’l Ins. Co., 399

F. Supp. 3d 571, 574 (S.D.W. Va. 2019) (internal quotation marks

omitted) (quoting Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th

Cir. 2003)).     “‘When considering each individual motion, the

court must take care to resolve all factual disputes and any

competing, rational inferences in the light most favorable to

the party opposing that motion.’”         Id. (internal quotation marks

omitted) (quoting Rossignol, 316 F.3d at 523).


                               III. Discussion


        A. The defendant’s motion for summary judgment


           The defendant organizes its summary-judgment briefing

according to the different types of relief the plaintiffs seek.

The court does the same.


           (1)    Liquidated damages


                              a. Applicable law


           As the defendant correctly asserts, federal common law

applies to claims brought pursuant to § 301 of the LMRA.            See

Barton v. House of Raeford Farms, Inc., 745 F.3d 95, 107 (4th



                                     10
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 11 of 44 PageID #: 2205



Cir. 2014) (citing McCormick v. AT & T Techs., Inc., 934 F.2d

531, 534 (4th Cir. 1991) (en banc)).            Under federal common law,

liquidated-damages provisions that are penal in nature are

unenforceable.       See In re Apex Express Corp., 190 F.3d 624, 637–

38 (4th Cir. 1999); Bd. of Trs., Sheet Metal Workers’ Nat’l

Pension Fund v. DCI Signs & Awnings, Inc., No. 1:08cv15 (JCC),

2008 WL 4329294, at *7 (E.D. Va. Sept. 15, 2008); see also

Restatement (Second) of Contracts § 356 (“[T]he parties to a

contract are not free to provide a penalty for its breach.                The

central objective behind the system of contract remedies is

compensatory, not punitive.”). 4


              Under federal common law, a challenged liquidated-

damages provision “must meet two conditions for enforceability”:

(1) “the harm caused by a breach must be very difficult or

impossible to estimate,” and (2) “the amount fixed must be a

reasonable forecast of just compensation for the harm caused.”

Idaho Plumbers & Pipefitters Health & Welfare Fund v. United

Mech. Contractors, Inc., 875 F.2d 212, 217 (9th Cir. 1989); see

also Wise v. United States, 249 U.S. 361, 365 (1919);




4 “Federal courts use the Restatement of Contracts in determining
federal common law of contracts.” Doral Bank PR. v. Fed. Home
Loan Mortg. Corp., 477 F. App’x 31, 39 n.8 (4th Cir. 2012)
(citing In re Peanut Crop Ins. Litig., 524 F.3d 458, 470 (4th
Cir. 2008)).



                                        11
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 12 of 44 PageID #: 2206



Bricklayers Pension Tr. Fund v. Rosati, Inc., 187 F.3d 634, 1999

WL 503501, at *2 (6th Cir. 1999) (unpublished table decision);

United Order of Am. Bricklayers & Stonemasons Union No. 21 v.

Thorleif Larsen & Son, Inc., 519 F.2d 331, 332 (7th Cir. 1975);

Restatement (Second) of Contracts § 356, cmt. b.              The Fourth

Circuit has applied this same two-part test to determine if

liquidated-damages provisions amount to unenforceable penalties,

albeit not in the context of an LMRA claim.             See Doral Bank, 477

F. App’x at 39–40; Bos. Iron & Metal Co. v. United States, 55

F.2d 126, 128 (4th Cir. 1932). 5         Although the Fourth Circuit has

not applied the federal common law rule regarding punitive

liquidated-damages provisions or the two-part test specifically

in the LMRA context, the court is persuaded that is the correct

approach here. 6




5 Notably, some of the cases from other circuits in which the
federal common law rule is applied involve claims, like the one
here, brought under § 301 of the LMRA by an employee trust fund
or a labor union seeking to enforce liquidated-damages
provisions in collective bargaining agreements against an
employer that has made late contributions. See NW Ironworkers
Ret. Tr. v. United Steel Inc., 902 F.2d 1579, 1990 WL 66327, at
*1–2 (9th Cir. 1990) (unpublished table decision); Idaho
Plumbers, 875 F.2d at 214; Larsen & Son, 519 F.2d at 332.
6 When faced with gaps in otherwise comprehensive federal
statutes, federal “courts can resolve interstitial questions of
federal law either by formulating a federal common law rule or
by adopting existing state law, and . . . they must choose
between these two courses on a statute-by-statute, issue-by-
issue basis.” Kendall v. City of Chesapeake, 174 F.3d 437, 441
n.1 (4th Cir. 1999) (citing United States v. Kimbell Foods,


                                        12
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 13 of 44 PageID #: 2207



           The plaintiffs do not appear to contest the

applicability of federal common law or the two-part test, but

they do advance arguments that attempt to diminish the potency

of the federal common law’s anti-penalty rule.          The plaintiffs

point out that, in 1980, Congress amended the Employment

Retirement Income Security Act (“ERISA”) in response to the

“substantial number of employers [that] had failed to make their

‘promised contributions’ on a regular and timely basis.”

Laborers Health & Welfare Tr. Fund for N. Cal. v. Advanced

Lightweight Concrete Co., Inc., 484 U.S. 539, 546 (1988).             As

amended, § 515 of ERISA requires employers that are obligated to

contribute to a plan pursuant to a collective bargaining

agreement to do so in accordance with the agreement’s terms.

See 29 U.S.C. § 1145.      To enforce this requirement, § 502(g)(2)

of ERISA provides special remedies against delinquent employers,

including, among other things, mandatory liquidated damages in

an amount typically not to exceed twenty percent.           See 29 U.S.C.

§ 1132(g)(2); Laborers Health & Welfare, 484 U.S. at 547.

Importantly, however, § 505(g)(2)’s special remedies expressly

apply only to claims involving unpaid contributions, not claims,

such as those here, involving late contributions that were fully



Inc., 440 U.S. 715, 727–29 (1979)). Here, even if the court
were to consult West Virginia law—the only other potentially
applicable law—the result would be the same. See Wheeling
Clinic v. Van Pelt, 453 S.E.2d 603, 608–09 (W. Va. 1994).


                                     13
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 14 of 44 PageID #: 2208



paid prior to suit.     See Operating Eng’rs Local 139 Health

Benefit Fund v. Gustafson Constr. Corp., 258 F.3d 645, 654–55

(7th Cir. 2001); Idaho Plumbers, 875 F.2d at 215; Carpenters &

Joiners Welfare Fund v. Gittleman Corp., 857 F.2d 476, 478 (8th

Cir. 1988); Trs. of Glaziers Local 963 Pension, Welfare, &

Apprentice Funds v. Walker & Laberage Co., Inc., 619 F. Supp.

1402, 1405 (D. Md. 1985).      For claims brought under the LMRA for

late contributions, § 506(g)(2)’s remedies do not apply, and

contractual liquidated damages may be awarded only if they are

not penalties under federal common law.         See Idaho Plumbers, 875

F.2d at 215–18.


           The plaintiffs recognize the distinction between ERISA

claims involving unpaid contributions and LMRA claims involving

late contributions and concede that ERISA does not apply to

their claim.    See ECF No. 106 at 4–5.       However, the plaintiffs

argue that courts “routinely uphold contractual liquidated

damages provisions” for claims not covered by ERISA’s §

506(g)(2) “in light of the overarching federal policy” embodied

by that statute.     Id. at 5.    For support, the plaintiffs cite

Operating Engineers, in which the Seventh Circuit stated that §

506(6)(2) “provides guidance to what is a reasonable remedial

scheme” even where the statute is “inapplicable” because the




                                     14
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 15 of 44 PageID #: 2209



contributions at issue were “made before the suit was filed.”

258 F.3d at 655.


           The court is not persuaded by the reasoning in

Operating Engineers.     Although, in that case, the Seventh

Circuit took note of the federal common law’s “ban on

contractual penalties,” it largely dismissed the ban as

“antiquated” and not in keeping with its own view that

contractual penalty provisions should be permitted.           Id.   It is

clear that the Operating Engineers court viewed § 506(g)(2) as

useful in non-§ 506(g)(2) contexts not because it provides

guidance in distinguishing between punitive and compensatory

remedies, but because it provides some basis, in the Seventh

Circuit’s view, for disregarding the punitive-compensatory

distinction altogether.      This view is not compatible with Fourth

Circuit precedent.     As already explained, the Fourth Circuit

applies federal common law to claims brought pursuant to § 301

of the LMRA, and, under federal common law, courts will not

enforce punitive liquidated-damages provisions.           See Barton, 745

F.3d at 107; In re Apex Express, 190 F.3d at 637–38; McCormick,

934 F.2d at 534.     Beyond this, Operating Engineers provides good

reason for the court to be hesitant to rely on § 506(g)(2) for

guidance here:    In the Seventh Circuit’s view, § 506(g)(2)’s

remedies, including the mandatory liquidated-damages, are




                                     15
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 16 of 44 PageID #: 2210



statutory penalties, not intended to approximate actual,

compensatory damages.      See 258 F.3d at 654.      To the extent §

506(g)(2)’s remedies are punitive, contractual remedies

purposely keyed to § 506(g)(2) should, if anything, engender

more, not less, suspicion of also being punitive.


           The plaintiffs’ reliance on the district court’s

decision in Glaziers is also unavailing.         Based on legislative

history, the Glaziers court concluded that § 506(g)(2) “was

enacted to provide stiffer sanctions against employers who fail

to make contributions to the employee benefit plans specified in

the various collective bargaining and trust agreements to which

they are parties” and that, through § 506(g)(2), “Congress

intended to strengthen the enforcement provisions of federal

pension law to protect the integrity and insure the continued

viability of multiemployer employee benefit plans by relieving

the plans of the burden of collection proceedings.”           619 F.

Supp. at 1404.    Although the Glaziers court noted that the late

contributions at issue in the case were paid prior to its

commencement and thus were not governed by § 506(g)(2), the

court nonetheless enforced the contractual liquidated-damages

provision without considering whether they were punitive in

nature.   Id. at 1405.




                                     16
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 17 of 44 PageID #: 2211



            To the extent that Congress, in enacting § 506(g)(2),

formulated a policy to incentivize prompt contribution payments,

Congress limited the statute’s reach, as well the implementation

of any policy embodied in the statute, to claims for unpaid

contributions.    Certainly, § 506(g)(2) “serves the goal of

promoting prompt payment; however, [courts] are not at liberty

to go farther in serving this laudable goal than Congress chose

to go in enacting the [statute].”         Carpenters & Joiners, 857

F.2d at 479 n.4 (citing Bd. of Governors of Fed. Rsrv. Sys. v.

Dimension Fin. Corp., 474 U.S. 361, 373–74 (1986)); see also

First S. Prod. Credit Ass’n v. Farm Credit Admin., 926 F.2d 339,

346 (4th Cir. 1991) (“[W]e are not inclined to ignore the plain

language of the statute in order to effectuate what [parties]

claim to be the overarching purpose of Congress.”).


            In sum, the court will not enforce the liquidated-

damages provisions at issue here merely because they might be

permissible if this case were governed by § 506(g)(2).            The

federal common law applies, and the liquidated-damages

provisions’ validity turns on whether they are punitive.


                                  b. Burdens


            The parties dispute which of them bears the burden of

proving whether the liquidated-damages provisions are or are not

punitive.   The plaintiffs point to a strain of cases applying


                                     17
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 18 of 44 PageID #: 2212



federal common law, often in the government-contracts settings,

or federal admiralty law, which state that “[a] party

challenging a liquidated damages [provision] bears the burden of

proving the [provision] unenforceable.”         DJ Mfg. Corp. v. United

States, 86 F.3d 1130, 1134 (Fed. Cir. 1996) (citing, inter alia,

Farmers Export Co. v. M/V Georgis Prois, 799 F.2d 159, 162 (5th

Cir. 1986)); see also Int’l Marine L.L.C. v. Delta Towing,

L.L.C., 704 F.3d 350, 354 (5th Cir. 2013); cf. Wise, 249 U.S. at

367 (noting “[t]here is nothing . . . in the record to indicate

that the parties did not take into consideration, when

estimating the amount of damage which would be caused by delay,”

the possibility that the particular delay might occur).            The

defendant, however, points to another line of cases, mostly out

of the Ninth Circuit and involving employee benefit plans, which

might be read to suggest the burden is on the party seeking to

enforce a liquidated-damages provision to prove it is not

punitive under at least some portion of the two-part test

outlined above.     See Parkhurst v. Armstrong Steel Erectors,

Inc., 901 F.2d 796, 798 (9th Cir. 1990) (“Without some

indication that the liquidated damages provision is a good faith

attempt to set an amount reflective of anticipated damages, we

will find the provision void as a penalty.” (citing Idaho

Plumbers, 875 F.3d at 217)); accord NW Ironworkers, 902 F.2d

1579, 1990 WL 66327, at *1); see also Bd. of Trs. v. Udovch, 771


                                     18
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 19 of 44 PageID #: 2213



F. Supp. 1044, 1050 (N.D. Cal. 1991) (“[T]he burden is on

plaintiffs to show that the figure they selected was the product

of a good faith effort to forecast only the otherwise

uncompensated harms they would suffer . . . .” (emphasis

omitted)); accord Chi. Dist. Council of Carpenters Pension Fund

v. Indus. Erectors, Inc., 840 F. Supp. 1248, 1258 (N.D. Ill.

1993).


           The court need not comprehensively determine the

parties’ burdens of proof on this issue.         It is sufficient for

purposes of summary judgment in this case to conclude that the

plaintiffs bear the burden to show that the method of

calculating liquidated damages that the Fund selected was the

result of a good-faith effort to set an amount reflective of the

damages anticipated from late payments.


           The court reaches this conclusion for two related

reasons.   First, this burden is in accord with the evolving

jurisprudence regarding the enforceability of liquidated-damages

provisions.    Prior to the twentieth century, such provisions

were disfavored by the courts and were almost always treated as

unenforceable penalties.      See Wise, 249 U.S. at 365–66; United

States v. Bethlehem Steel Co., 205 U.S. 105, 119 (1907).            As

explained in Wise, however, the “modern” view is that “effect

will be given to the provision, as freely as to any other,” so



                                     19
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 20 of 44 PageID #: 2214



long as the two-part test discussed above—i.e., that (1) “the

damages are uncertain in nature or amount or are difficult of

ascertainment” and (2) “the amount stipulated for is not so

extravagant, or disproportionate to the amount of property loss

as to show that compensation was not the object aimed at”—is

met.   249 U.S. at 365.     The reason “the courts became more

tolerant of such provisions,” Bethlehem Steel, 205 U.S. at 119,

is that “[t]here is no sound reason why persons competent and

free to contract may not agree upon this subject as fully as

upon any other, or why their agreement, when fairly and

understandingly entered into with a view to just compensation

for the anticipated loss, should not be enforced,” Wise, 249

U.S. at 365.    Thus, while not necessarily “favor[ed],”

liquidated-damages provisions are enforced “when deliberately

entered into between parties who have equality of opportunity

for understanding and insisting upon their rights.”           Id. at 366;

see id. at 366–67 (“The parties to the contract, with full

understanding of the results of delay and before differences or

interested views had arisen between them, were much more

competent to justly determine what the amount of damage would be

. . . .”).    Because the very basis for permitting the

enforcement of a liquidated-damages provision is that it can

represent a deliberately negotiated agreement by the parties to

estimate the damages of breach ex ante, it makes sense to


                                     20
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 21 of 44 PageID #: 2215



require the proponent of the provision to demonstrate at least

that the provision was, in fact, deliberately negotiated (or

selected, see infra) in good faith to account for anticipated

damages from breach.


             Second, placing this burden on the party seeking to

enforce a liquidated-damages provision is especially appropriate

where, as here, it appears that the method for calculating the

liquidated damages is derived not from arms-length negotiation

between the parties but by the unilateral selection of the

provision’s proponent.      See ECF No. 28 at 5–6 (explaining that

the Fund executed the delinquent employer procedure and later

adopted the delinquent contribution policy).          In such

circumstances, the rationale for permitting liquidated-damages

provisions—i.e., that they result from agreements “fairly and

understandingly entered into” by “parties who have equality of

opportunity for understanding and insisting upon their rights,”

Wise, 249 U.S. at 365–66—is greatly diminished.           And, without

the adverse party’s involvement, the potential for the drafting

party to abuse the provision for punitive purposes is greatly

increased.    Accordingly, it again makes sense to require the

provision’s proponent to at least show that it selected a method

of calculating liquidated damages in good faith to account for

anticipated damages.     See Pacheco v. Scoblionko, 532 A.2d 1036,




                                     21
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 22 of 44 PageID #: 2216



1039 (Me. 1987) (assigning burden of proof to liquidated-damages

provision’s proponents in part because they were “the drafters

of the contract”).


                               c. Application


           The defendant argues that the plaintiffs have not

proffered any evidence that would satisfy their burden.            The

defendant first raised this argument in its motion for summary

judgment and reiterated much of the argument in its reply brief.

See ECF No. 102 at 11, 13–14; ECF No. 107 at 8–11.           The

defendant points out that, although the plaintiffs have the

burden to show they made a good faith attempt to estimate

anticipated damages at the times the liquidated-damages

provisions were drafted, see ECF No. 102 at 14 (citing

Parkhurst, 901 F.2d at 798; Udovch, 771 F. Supp. at 1050),

nothing in the delinquent employer procedure or delinquent

contribution policy demonstrates the Fund considered estimating

damages at the times it adopted them, see id. (citing ECF No.

28-5; ECF No. 28-6).     Further, the defendant points out that the

heavily-redacted minutes for the meeting in which the Fund

adopted the delinquent contributions policy contains no

indication as to why the Fund selected the method of calculation

that it did.    See id. (citing ECF No. 101-1).




                                     22
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 23 of 44 PageID #: 2217



             In their response, the plaintiffs assert that the

liquidated-damages provisions employed in this case are

reasonable forecasts of anticipated damages because they fall

under the twenty percent figure for liquidated damages applied

to unpaid contributions set by Congress to protect the viability

of employee benefit plans in § 506(g)(2). See ECF No. 106 at 11–

12, 15–16.    The plaintiffs also argue the provisions are

reasonable given the inherent difficulty of estimating the

multiple kinds of harm caused by late contributions, as

described in the affidavit of the Fund’s third-party

administrator (“TPA”).      See id. at 12–15 (citing ECF No. 105 at

1–4).   Finally, in their proposed sur-reply, the plaintiffs

argue that, to the extent they are required to prove that “the

liquidated damages provision evinces a good faith attempt to set

an amount reflective of anticipated damages,” they have done so

by proffering their TPA’s affidavit, which “states that the

liquidated damages provision ‘is designed to ameliorate, if not

totally offset,’ the . . . harms sustained by the Fund.”            ECF

No. 108-1 at 7 (quoting ECF No. 105 at 4).


             The court agrees with the defendant.       Nothing in the

language of either the delinquent employer procedure or the

delinquent contributions policy offers any hint that the Fund

made a good faith attempt to estimate anticipated damages from




                                     23
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 24 of 44 PageID #: 2218



late contributions at the times the documents were drafted or

adopted.   Likewise, the meeting minutes regarding the adoption

of the delinquent contributions policy—the only contemporaneous

record evidence of the Fund’s understanding with respect to a

liquidated-damages provision—is silent regarding the Fund’s

reasons for adopting the policy.


             The court is not persuaded by the plaintiffs’

arguments.    First, as the court has explained supra, the mere

fact that a liquidated-damages provision might pass muster under

§ 506(g)(2) does not ipso facto mean that it is not punitive.

See Bd. of Trs. of Local 41, Int’l Brotherhood of Elec. Workers

Health Fund v. Zacher, 771 F. Supp. 1323, 1334 (W.D.N.Y. 1991)

(rejecting argument that, by enacting § 506(g)(2), Congress

determined that any liquidated-damages assessment not exceeding

twenty percent was enforceable as a matter of law); id. at 1334–

35 (explaining that federal common law’s two-part test “requires

scrutiny of the facts and circumstances of each case” and that

blanket approval of all assessments not exceeding twenty percent

“would ignore the necessary case specific inquiry”).            Rather,

the provision must satisfy the two-part test under federal

common law, pursuant to which it is the plaintiffs’ burden to

demonstrate that the provision is the result of a good-faith

effort to estimate the anticipated damages from breach.




                                     24
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 25 of 44 PageID #: 2219



           Second, the evidence that the plaintiffs present

demonstrating that the types of harm potentially caused by late

contributions are inherently difficult to estimate does not

satisfy its burden.     This is true as a doctrinal matter because

the mere fact that estimating the harm may be difficult does not

relieve either party of the obligation of at least attempting an

estimation in good faith.      See Idaho Plumbers, 875 F.2d at 217

(“[The parties] must make a good faith attempt to set an amount

equivalent to the damages they anticipate.” (citing Larsen &

Son, 519 F.2d at 333)).


           It is also true as an evidentiary matter.          The

evidence the plaintiffs present is the affidavit of the Fund’s

TPA, who describes the myriad harms that could befall the Fund

from late contributions.      See ECF No. 105 at 1–4.       But this

affidavit is from June 2020, see id. at 5, and, in it, the TPA

never asserts that the harms he identifies were considered years

ago when the Fund drafted and adopted the liquidated-damages

provisions at issue.     When considering the enforceability of

such provisions, however, the courts look to the parties’

reasons at the time the provisions were implemented, not to post

hoc rationalizations.      See Priebe & Sons v. United States, 332

U.S. 407, 412 (1947) (“These provisions are to be judged as of

the time of making the contract.” (citing Bethlehem Steel, 205




                                     25
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 26 of 44 PageID #: 2220



U.S. at 121));    NW Ironworkers, 902 F.2d 1579, 1990 WL 66327, at

*1 (requiring provision’s proponent “to show that there was a

good faith attempt to set an amount reflective of anticipated

damages at the time of the execution of the collective

bargaining agreement” (internal quotation marks omitted));

Udovch, 771 F. Supp. at 1048 (explaining that courts should

“focus . . . on the character of the process that led, at the

time the contract language was drafted, to the fixing of the

liquidated damages figures or formulas”).


            Similarly, the TPA’s sworn statement that the

liquidated-damages provision “is designed to ameliorate, if not

totally offset,” the harms caused by late contributions, ECF No.

105 at 4, does not aid the plaintiffs.         It is not reasonable to

infer from this brief statement alone that, at the time the

provisions were drafted and adopted, the Fund considered the

potential harms the TPA identifies in his affidavit.            The TPA’s

affidavit does not state or fairly imply that the Fund did so.


            In sum, the plaintiffs have not met their burden to

show that the liquidated-damages provisions the Fund selected

were the result of good-faith efforts to set an amount

reflective of the damages it anticipated from late contribution

payments.   Thus, under federal common law, the liquidated-

damages provisions at issue in this case amount to unenforceable



                                     26
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 27 of 44 PageID #: 2221



penalties.       The defendant is entitled to summary judgment with

respect to the plaintiffs’ claim for liquidated damages. 7


              (2)   Interest


              The defendant argues next that it is entitled to

summary judgment on the plaintiffs’ claim for interest based on

its assumption that the combination of interest payments and

liquidated damages required by the delinquent employer procedure

and the delinquent contributions policy amounts to an

impermissible double recovery which renders the interest payment

an unenforceable penalty.         See ECF No. 102 at 15 (citing All.

Elec., Inc. v. Local Union No. 98, No. 91-6892, 1992 WL 358072

(E.D. Pa. Oct. 20, 1992)).


              The defendant has not argued that interest would be

unenforceable as a penalty or otherwise in the absence of



7 The defendant also argues that the liquidated-damages provision
in its agreement with Local 625 is an unenforceable penalty
because the provision refers to liquidated damages as a
“[p]enalty” and a “fine.” ECF No. 28-1 at 24–25. Similarly,
the defendant argues that the liquidated-damages provisions
contained in all the relevant agreements, the delinquent
employer procedure, and the delinquent contributions policy are
all unenforceable penalties because the plaintiffs’ briefing
consistently refers to them as “penalties.” See, e.g., ECF No.
99 at 2 (“The Plaintiffs instituted this action against [the
defendant] to recover liquidated penalties . . . .”). Because
the court concludes that the defendant is entitled to summary
judgment on liquidated damages on a different ground, the court
does not address these arguments.



                                        27
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 28 of 44 PageID #: 2222



liquidated damages. 8       Because the court has determined that the

defendant is entitled to summary judgment on the liquidated

damages claim, the defendant has not shown that it is entitled

to summary judgment on the claim for interest.


              (3)    Attorney’s fees


              The defendant’s arguments concerning the plaintiffs’

claim for attorney’s fees involves the interpretation of the

trust agreement as well as the delinquent employer procedure and

the delinquent contributions policy adopted thereunder.               In

their briefing on the issue, the parties do not address the

applicable law regarding the interpretation of the agreement or

documents adopted thereunder.          As previously explained, federal

common law applies to suits, like this one, brought under § 301

of the LMRA.        See Barton, 745 at 107 (4th Cir. 2014); McCormick,

934 F.2d at 534.        Under federal common law, a choice-of-law

provision in the kind of agreement at issue in this case

generally is enforced absent circumstances not present here.

See Cohen v. Ind. Blue Cross, 820 F. Supp. 594, 601 (D.N.J.



8 In its reply brief, the defendant compares the rate of interest
applied by the delinquent employer procedure and the delinquent
contributions policy to the market rate, the rate discussed in
Alliance Electrical, and to rates established by West Virginia
statute or the Supreme Court of Appeals of West Virginia. See
ECF No. 107 at 17–18 & n.7. However, the defendant does not
seek summary judgment based on these comparisons.



                                        28
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 29 of 44 PageID #: 2223



2011); see also Snow v. Citibank, N.A., No. 5:14-cv-59-FL, 2015

WL 799543, at *5 (W.D.N.C. Feb. 25, 2015).          The trust agreement

states that “[i]t shall . . . be construed . . . according to

the law of the State of West Virginia to the extent that such

laws are not preempted by the laws of the United States.”             ECF

No. 28-4 at 3.    In the § 301 context, federal law preempts West

Virginia law to the extent that the interpretation of the trust

agreement is governed by federal common law.          See DCI Signs &

Awnings, 20018 WL 4329294, at *7 (citing Allis-Chalmers, 471

U.S. 202, 205 (1985)).      Under federal common law, as applied in

this context, “[w]here the words of a contract in writing are

clear and unambiguous, its meaning is to be ascertained in

accordance with its plainly expressed intent.”          M & G Polymers

USA, LLC v. Tackett, 574 U.S. 427, 435 (2015).


           The defendant first attempts to distinguish between

fees sought under the delinquent employer procedure in effect

until January 25, 2017, and the fees sought under the delinquent

contributions policy that became effective on January 26, 2017.

The defendant appears to argue that the delinquent employer

procedure does not authorize the Fund to recover attorney’s fees

for collecting late contributions.        However, as the plaintiffs

correctly point out, the delinquent employer procedure

authorizes the Fund’s attorney to seek “damages permissible




                                     29
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 30 of 44 PageID #: 2224



under the TRUST AGREEMENT” in a lawsuit “if the contributions,

interest and liquidated damages and attorney[’s] fees are not

[timely] paid.”     ECF No. 28-5 at 5–6.      In the court’s view, this

language unambiguously permits the Fund’s attorney to seek

attorney’s fees for collecting late contributions, and, more

importantly, it certainly does not prohibit him from seeking

such fees pursuant to the terms of the trust agreement.


            The defendant next argues that the trust agreement

does not allow the Fund to recover attorney’s fees for

collecting late contributions, at least for the period covered

by the delinquent employer procedure.         In a section concerning

the “[c]ollection and [e]nforcement of [p]ayment[s],” including

late contributions, the trust agreement provides that the

defendant “shall be obligated on demand of the Trustees to pay .

. . all necessary expenses of collection incurred by the

Trustees, including . . . reasonable attorney[’s] fees.”            ECF

No. 28-4 at 48-49 (emphasis added).        The defendant contends

that, because the trust agreement specifies that the trustees

are entitled to attorney’s fees, the Fund itself is not so

entitled.


            The court rejects this argument.        Under the trust

agreement’s terms, the trustees have the authority to collect

contribution payments “or other amounts” owed to the Fund,



                                     30
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 31 of 44 PageID #: 2225



including through the initiation of lawsuits, only “in their

fiduciary capacities.”      Id. at 48 (emphasis added).       It is under

this general grant of authority that the trustees may demand

that employers like the defendant pay attorney’s fees.            See id.

at 49.   Further, the trustees have the sole authority to

initiate lawsuits for the Fund, see id. at 30, 34, and to hold

all the Fund’s assets in trust for the Fund, see id. at 46–47.

Consequently, any attorney’s fees recovered by either the

trustees or the Fund in efforts to collect late contributions

will necessarily be held by the trustees in trust for the Fund.

In short, under the terms of the trust agreement, attorney’s

fees owed to the trustees are, in effect, owed to the Fund.


           Lastly, the defendant argues that it is entitled to

summary judgment on the attorney’s-fees claim to the extent the

plaintiffs incurred the fees while pursuing liquidated-damages

or interest claims for which the defendant is entitled to

summary judgment.     See Idaho Plumbers, 875 F.2d at 218 (holding

provision that awards “fees incurred in the collection process”

“does not apply” when the employer “owed nothing”).           The

plaintiffs do not contest the issue, and the court agrees with

the defendant.    Accordingly, the defendant is entitled to

summary judgment as to the portion of the plaintiffs’ claim for




                                     31
    Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 32 of 44 PageID #: 2226



attorney’s fees relating to their efforts to collect liquidated

damages.


           B. The plaintiffs’ motion for partial summary judgment


              The plaintiffs seek summary judgment only on the issue

of liability.       Their argument is straightforward.         They contend

that taken together, the trust agreement, the agreements with

the unions, the delinquent employer procedure, and the

delinquent contributions policy require the defendant to pay

liquidated damages and interest on any late contributions and to

pay attorney’s fees incurred in collecting these amounts; that

there is no dispute the defendant made late contributions, and

the plaintiffs incurred attorney’s fees collecting amounts owed;

and that, consequently, the defendant is liable for liquidated

damages, interest, and attorney’s fees.            Given the simplicity of

the argument, the plaintiffs devote much of their briefing to

addressing the various defenses the defendant raised in its

answer to the complaint, see ECF No. 7, as does the defendant.

The court likewise addresses the motion according to the

defenses, grouping them as the defendant does in its briefing. 9



9 The defendant’s first defense in its answer asserts that the
plaintiffs’ complaint fails to state a claim and should be
dismissed pursuant to Fed. R. Civ. P. 12(b)(6). See ECF No. 7
at 1. The second “defense” simply sets forth the defendant’s
answers to the complaint’s allegations. See id. at 2–4. The
parties do not address these answers in their briefing, and the


                                        32
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 33 of 44 PageID #: 2227



             (1)   Penalty defenses (Nos. 3, 5, 6, 8, 15, 16, 18,
                   19, 20, 29, and 30)


             In these defenses, the defendant argues that the

liquidated-damages provisions at issue are unenforceable

penalties.    The court has already reviewed these arguments in

addressing the defendant’s motion for summary judgment and

concluded that the defendant is entitled to summary judgment on

the plaintiff’s claim for liquidated damages.          Accordingly, the

court will deny the plaintiffs’ motion to the extent it seeks

summary judgment for liability with respect to liquidated

damages.


             (2)   Length-of-delinquency defenses (Nos. 4, 7, 9, 26,
                   and 27)


             In these defenses, the defendant argues that,

according to the language used in the delinquent employer

procedure and the delinquent contributions policy, no liquidated

damages were to be assessed until a contribution was one month

late.   Because the court has already determined that the

defendant is entitled to summary judgment on the liquidated-




court sees no need to do so. In its briefing, the defendant
lists the twentieth defense as one concerning both its penalty
and lack-of-notice arguments. The court does the same.



                                     33
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 34 of 44 PageID #: 2228



damages claim on other grounds, the court need not address this

argument.


            (3)   Lack-of-notice defenses (Nos. 6, 10, 11, 12, 13,
                  14, 17, and 20)


            In these defenses, the defendant argues that the Fund

did not provide notice that the defendant’s contribution

payments were late.     The defendant points out that the

delinquent employers procedure contained a five-step plan to

follow for collecting contribution payments.          Step two required

the Fund administrator to “write” and “inform” the defendant

that a contribution was late, that interest and liquidated

damages would be assessed in specific amounts, and that the

matter would be referred to the Fund’s attorney if the amounts

were not submitted within fifteen days.         ECF No. 28-5 at 4.      If

the amounts were not submitted within fifteen days, step three

required the Fund’s attorney to mail the defendant a “certified

letter” informing the defendant that it had fifteen days to

submit the payment, interest, liquidated damages, and attorney’s

fees, or else a lawsuit would be commenced.          Id. at 4-5.

Similarly, the delinquent contributions policy requires the Fund

administrator to “send a notice of delinquency” to the

defendant, requesting the payment, liquidated damages, and

interest, if the contribution is not received by the due date.




                                     34
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 35 of 44 PageID #: 2229



ECF No. 28-6 at 3.     If those amounts are not received by the end

of the month, the administrator is to “send a second notice”

assessing additional interest.       Id.   If the amounts are not

received by the twentieth day of the next month, the Fund’s

attorney is to “send a letter to the [defendant] demanding” the

amounts plus attorney’s fees be paid, or a lawsuit would

commence.   Id. at 3-4.


            The defendant asserts that a lack of notice precludes

liability for the plaintiffs’ interest claim. 10         The defendant

argues that the provisions laid out in the documents create a

condition precedent to the Fund’s ability to file a lawsuit.             “A

condition [precedent] is an event, not certain to occur, which

must occur, unless its non-occurrence is excused, before

performance under a contract becomes due.”          Restatement (Second)

of Contracts § 224 & cmt. e.


            As the court reads the provisions, they appear to be

akin to notice-and-opportunity-to-cure provisions, allowing

late-contributing employers to avoid assessments for attorney’s




10The defendant also asserts that the lack of notice precludes
liability for the plaintiffs’ liquidated-damages claim. Because
the court has already determined that the defendant is entitled
to summary judgment on the liquidated-damages claim, the issue
here is whether the notice-related defenses the defendant raises
preclude summary judgment for the plaintiffs on their interest
claim.


                                     35
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 36 of 44 PageID #: 2230



fees and, in the case of the delinquent contribution policy,

additional interest, if they remit outstanding amounts within

certain periods.     Such provisions can amount to conditions

precedent so long as the language in the agreement expressly

says so.   See Robinson v. Delicious Vinyl Record Inc., No. 2:13-

cv-04111-CAS(PLAx), 2014 WL 5332854, at *5 (C.D. Cal. Oct. 20,

2014) (citing Clark v. Tide Water Associated Oil Co., 220 P.2d

628, 630 (Cal. Dist. Ct. App. 1950); Hypergraphics Press, Inc.

v. Cengage Learning, Inc., No. 08 C 5102, 2009 WL 972823, at *3

(N.D. Ill. Apr. 8, 2009).      And they may act as conditions

precedent to a party’s ability to commence a lawsuit.            See E.

18th Mgmt. Corp. v. CSC ServiceWorks, Inc., No. 18-CV-4068 (NGG)

(RML), 2019 WL 2994447, at *5–6 (E.D.N.Y. July 9, 2019).            A

notice-and-opportunity-to-cure provision does not operate as a

condition precedent to filing suit when the contractual language

demonstrates that the parties intended it to operate as a

condition precedent only to some other action.          See IMG

Fragrance Brands, LLC v. Houbigant, Inc., 679 F. Supp. 2d 395,

403 (S.D.N.Y. 2009).     Further, such a provision does not create

a condition precedent to filing suit if other contractual

provisions unconditionally authorize lawsuits.          See Alman v.

Parkway Mfg., Inc., No. 84-1938-S, 1985 WL 8040, at *1–2 (D.

Mass. Jan. 31, 1985).




                                     36
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 37 of 44 PageID #: 2231



           Here, the court concludes that the delinquent employer

procedure and the delinquent contributions policy are conditions

precedent to the Fund’s ability to file a lawsuit seeking the

amounts at issue in this case.       The delinquent employer

procedure states that a lawsuit for the amounts shall be

commenced “if the [amounts due] are not paid by the [defendant]

within the time period provided for in the [Fund’s attorney’s]

letter to the [defendant].”       ECF No. 28-5 at 6 (emphasis added).

Likewise, the delinquent contributions policy states that a

lawsuit shall commence “in the event [the defendant] fails to

pay the [amounts due] by the end of 15 calendar days after the

[Fund’s attorney] sends the demand letter.”          ECF No. 28-6 at 4

(emphasis added).


           Express conditional clauses like these on the face of

the documents demonstrate an intent to create conditions

precedent to filing suit.      See Royal Bank of Can. v. Beneficial

Fin. Leasing Corp., No. 87 Civ. 1056 (JMC), 1992 WL 167339, at

*5 (S.D.N.Y. June 30, 1992) (“The parties may . . . create a

condition by drafting provisions which use the words ‘such as,

if, on condition that, subject to, and provided,’ which as a

general rule demonstrate an intent to make an express condition

precedent.” (quoting John D. Calamari & Joseph M. Perillo, The

Law of Contracts § 11-7 (3d ed. 1987)); Restatement (Second) of




                                     37
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 38 of 44 PageID #: 2232



Contracts § 226 cmt. a (noting that, although “[n]o particular

form of language is necessary to make an event a condition, . .

. such words as ‘on condition that,’ ‘provided that’ and ‘if’

are often used for this purpose”).        The conditions expressed in

these provisions contemplate at a minimum that a lawsuit will

not commence until after a letter is sent by the Fund’s attorney

to the defendant and a time period set forth in the letter

expires.    And, no other language in the relevant documents

indicates an unconditional right to file suit or suggests the

provisions operate as a condition precedent to some other

action.


            The defendant argues that there remains a genuine

factual dispute regarding whether the letters described in the

procedure and policy were sent to the defendant.           The court

agrees.    The defendant has presented evidence, including an

affidavit from its controller, the appeal letter it submitted to

the Fund, and a certified mail receipt, that could support a

finding that it never received any notice of its delinquency

from the Fund or the Fund’s attorney, in part because the Fund

never sent them to the correct address.         See ECF No. 100-2 at 1,

4, 6. 11   The plaintiffs meanwhile have submitted evidence,




11The plaintiffs have filed a motion in limine to exclude
evidence that the Fund’s attorney did not send the letters.             See


                                     38
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 39 of 44 PageID #: 2233



including copies of letters and answers to interrogatories, that

could support a finding that the Fund sent some of the required

letters to the appropriate address.        See ECF No. 28-7 at 8–25;

ECF No. 98-3 at 5–6.     Because there remains a genuine factual

dispute regarding whether the letters were sent to the

defendant, the plaintiffs are not entitled to summary judgment

on their interest claim. 12


           (4)    Appeal-related defenses (Nos. 21, 22, 23, 24, and
                  25)


           In these defenses, the defendant argues that the

Fund’s attorney’s conduct during the appeal the defendant

pursued with the Fund precludes liability with respect to the

plaintiffs’ claims for interest and attorney’s fees. 13          In his

affidavit, the defendant’s controller states that, after



ECF No. 115.     The court declines to address the motion in this
order.
12The defendant also raises estoppel and impracticability
defenses based on the lack of notice. Because the court has
already determined that the genuine dispute regarding a lack of
notice precludes summary judgment under the defendant’s
condition-precedent argument, the court need not address the
estoppel and impracticability defenses at this time.
13The defendant also asserts that the Fund’s attorney’s conduct
precludes liability on the plaintiff’s liquidated-damages claim.
Because the court has already determined that the defendant is
entitled to summary judgment on that claim, the only issue here
is the effect the attorney’s conduct has with respect to the
claims for interest and attorney’s fees.



                                     39
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 40 of 44 PageID #: 2234



learning of the assessments against the defendant, he contacted

the Fund’s attorney, who advised him that, if the defendant

appealed the assessments, the attorney “could resolve the matter

and avoid a legal battle” that the attorney believed the Fund

was not likely to win.      ECF No. 101-2 at 2.      The controller

further states that the Fund’s attorney advised him on what

arguments to raise in the appeal and that he relied on the

advice in submitting the appeal to the Fund.          See id.


            The defendant argues that, based on the Fund counsel’s

actions, the Fund should be equitably estopped from pursuing its

interest claim.     The plaintiffs assert that the defendant’s

argument fails under West Virginia’s doctrine of equitable

estoppel:

            there must exist a false representation or a
            concealment of material facts; it must have been made
            with knowledge, actual or constructive of the facts;
            the party to whom it was made must have been without
            knowledge or the means of knowledge of the real facts;
            it must have been made with the intention that it
            should be acted on; and the party to whom it was made
            must have relied on or acted on it to his prejudice.

Cleaver v. Big Arm Bar & Grill, Inc., 502 S.E.2d 438, 439 (W.

Va. 1998) (quotation marks omitted). 14



14The defendant does not contest this understanding of the
doctrine, and the court notes that it generally accords with the
common law. See, e.g., Olson Distrib. Sys., Inc. v. Glasurit
Am., Inc., 850 F.2d 295, 296 (6th Cir. 1988) (citing, inter
alia, 1 Samuel Williston, The Law of Contracts § 139 (3d ed.
1957)); Pierre J. LeLandais & Co., Inc. v. MDS-Atron, Inc., 543


                                     40
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 41 of 44 PageID #: 2235



           The court agrees with the plaintiffs.          Assuming the

defense is otherwise available, the defendant has presented no

evidence or argument that it has been prejudiced by the

controller’s reliance on the Fund’s attorney’s advice.            It

asserts only that, “[i]n reliance” on the advice, it “filed an

appeal and did not take other actions to protect its rights.”

ECF No. 100 at 16.     But the defendant does not explain how the

appeal was detrimental or prejudicial or identify what “other

actions” it would have taken.       To the extent the defendant

argues that the plaintiff is not entitled to summary judgment on

the interest claim based on the Fund’s attorney’s actions, the

court rejects the argument.


           The defendant also argues that the Fund’s attorney’s

actions implicate the reasonableness of the attorney’s fees the

plaintiffs seek to recover.       The defendant contends that, absent

the attorney’s advice, the matter may have resolved earlier,

avoiding the fees incurred in this litigation.          As the court see

it, this argument concerns the amount of fees that would be

reasonable if the plaintiffs establish that the defendant is

liable for them.     But the plaintiffs have only moved for summary




F.2d 421, 424 (2d Cir. 1976) (citing inter alia, Restatement
(Second) of Contracts § 90).



                                     41
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 42 of 44 PageID #: 2236



judgment on the issue of liability, not recovery amount.            The

argument is misplaced.


             In any event, under the trust agreement, the

plaintiffs’ entitlement to attorney’s fees depends on their

entitlement to interest, which they have not demonstrated at the

summary-judgment stage.      See ECF No. 28-4 at 48–49 (obligating

employers to pay attorney’s fees as a “necessary expense of

collection incurred” by the Fund); see also Idaho Plumbers, 875

F.2d at 218 (holding provision that awards “fees incurred in the

collection process” “does not apply” when the employer “owed

nothing”).


             (5)   Different-procedures defense (No. 28)


             In this final defense, the defendant notes that the

language in the delinquent employer procedure differs from the

language in the delinquent contributions policy and suggests

that the difference “may serve as a defense to some of the

alleged delinquent contributions.”        ECF No. 100 at 17.


             The defendant asserts that the language of the

delinquent employer procedure does not clearly allow the Fund to

recover attorney’s fees related to the collection of liquidated

damages and interest.      In the court’s view, this argument again




                                     42
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 43 of 44 PageID #: 2237



related to the potential recovery amount rather than to

liability.


             The defendant also asserts that, under the terms of

the trust agreement, only the trustees, and not the Fund, may

seek all or part of the attorney’s fees that the plaintiffs

pursue.   The court has previously rejected this argument.


             In sum, the plaintiffs are not entitled to summary

judgment on any of their claims.


                               IV.   Conclusion


             For the foregoing reasons, it is ORDERED that:


             1. the plaintiffs’ motion for partial summary judgment

               (ECF No. 98) be, and it hereby is, denied;


             2. the defendant’s motion for summary judgment (ECF No.

               101) be, and it hereby is, granted in part and

               denied in part;


             3. the plaintiff’s motion for leave to file a sur-reply

               (ECF No. 108) be, and it hereby is, denied as moot; 15

               and




15The court reviewed the proposed sur-reply the plaintiffs
submitted along with their motion and has concluded that it


                                     43
 Case 2:18-cv-01097 Document 127 Filed 09/24/20 Page 44 of 44 PageID #: 2238



           4. the plaintiffs’ claim is dismissed to the extent it

              seeks liquidated damages and attorney’s fees

              incurred in relation to collecting liquidated

              damages.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented party.


                                          ENTER: September 24, 2020




would not alter the analysis set forth in this memorandum
opinion and order.



                                     44
